Citation Nr: 1312338	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  12-05 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 4, 2008 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which granted entitlement to a TDIU, effective March 4, 2008.  In October 2009, the Veteran filed a notice of disagreement with the effective date assigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his February 2013 VA Form 9, the Veteran requested that he be afforded a Video Conference hearing.  The record does not reflect that there was any response to this request.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Video Conference hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


